Filed 3/17/22
                CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION THREE


 ADRIAN RISKIN,                      B309814

         Plaintiff and Respondent,   (Los Angeles County
                                     Super. Ct. No. BS174792)
         v.

 DOWNTOWN LOS ANGELES
 PROPERTY OWNERS
 ASSOCIATION,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of
Los Angeles County, Mitchell L. Beckloff, Judge. Reversed and
remanded with directions.
     Horvitz & Levy, John A. Taylor, Jr., Steven S. Fleischman;
Bradley & Gmelich, Barry A. Bradley, Dawn Cushman and Carol
A. Humiston for Defendant and Appellant.
     Law Office of Abenicio Cisneros, Abenicio Cisneros;
Cannata, O’Toole, Fickes & Olson and Karl Olson for Plaintiff
and Respondent.
                     ——————————
      Adrian Riskin filed a petition in the trial court under the
California Public Records Act (CPRA) (Gov. Code, § 6250 et seq.)1
seeking to compel Downtown Los Angeles Property Owners
Association (the Association) to produce certain categories of
documents. The trial court granted in part the petition, and the
Association appeals from a postjudgment order awarding Riskin
attorney fees of $71,075.75.
       The Association contends the trial court erred in concluding
it had no discretion under the CPRA to deny attorney fees. The
argument is premised on the assertion even though section 6259,
subdivision (d) provides the court shall award court costs and
attorney fees to the requester should the requester prevail in
litigation, the trial court has discretion to deny attorney fees
when the plaintiff obtains documents “that are so minimal or
insignificant as to justify a finding that the plaintiff did not
prevail.” (Los Angeles Times v. Alameda Corridor Transportation
Authority (2001) 88 Cal.App.4th 1381, 1391–1392 (Los Angeles
Times).)
       We conclude the trial court has discretion to deny attorney
fees under the CPRA in some circumstances and hold the
minimal or insignificant standard is applicable when the
requester obtains only partial relief under the CPRA.
Accordingly, we reverse and remand for the trial court to exercise
the discretion it believed it lacked.




      1 All
        further undesignated statutory references are to the
Government Code.




                                 2
      FACTUAL AND PROCEDURAL BACKGROUND
I.     Factual Background
       Riskin is a self-described “open records activist” who uses
public records requests to investigate and understand the
activities of business improvement districts (BID), Los Angeles
city government, and the relationship between the two. The
Association is a BID subject to the CPRA.
       Riskin submitted CPRA requests to the Association on May
17, 2017, July 7, 2017, and July 31, 2017. The requests sought
copies of three categories of documents: (1) emails between the
Association and the South Park BID and/or Downtown Los
Angeles Neighborhood Counsel, as well as Chairman of the Board
Mark Chatoff’s emails (Request No. 1); (2) emails between the
Association and Urban Place Consulting (Request No. 2); and
(3) Board Member Linda Becker’s emails relating to the
Association (Request No. 3).
       The Association provided a substantive response to Request
No. 1, which contained 46 emails the Association described as the
complete response. When Riskin indicated he believed the
response was deficient because it lacked emails from Chatoff, the
Association contended all non-exempt records had been provided
and any exemptions were protected by the deliberative process
privilege.2
       The Association responded to Request No. 2 by indicating
certain records were exempt from disclosure under the


      2 The  deliberative process privilege applies where the
public interest in nondisclosure clearly outweighs the public
interest in disclosure. (Citizens for Open Government v. City of
Lodi (2012) 205 Cal.App.4th 296, 306.)




                                3
deliberative process privilege and it did not have responsive
records.
      The Association responded to Request No. 3 by stating
there were no responsive records, and it was not claiming any
exemptions. When Riskin informed the Association responsive
documents must exist because he himself emailed board
members, the Association asserted the records were exempt from
disclosure pursuant to the deliberative process privilege but
agreed to produce the email Riskin identified.
      The parties exchanged letters in an unsuccessful attempt to
resolve Riskin’s contentions the Association had not produced all
requested documents and the deliberative process privilege was
inapplicable. This lawsuit followed.
II.    Procedural Background
       Riskin commenced the present proceeding in August 2018
by filing a verified petition for writ of mandate/complaint for
declaratory relief under the CPRA. The petition sought to compel
the Association to produce various documents on grounds the
Association wrongfully withheld records under the deliberative
process privilege and failed to conduct a reasonable search for
other records Riskin also requested a declaration stating the
Association violated the CPRA by its acts and omissions. The
Association filed a verified answer. The parties filed briefs on the
merits of the petition, and after extensive oral argument the trial
court entered judgment granting in part and denying in part the
petition.
       The trial court denied the petition as to Request No. 1;
ordered the Association to undertake an adequate and reasonable
search for documents responsive to Request No. 2; and denied the
petition as to Request No. 3. As to Request Nos. 2 and 3, the trial




                                 4
court examined in camera two records (exhibits 9 and 10)
withheld by the Association on grounds they were protected by
the deliberative process privilege. The trial court found exhibit 9
was not responsive but found exhibit 10, consisting of five pages
containing two email strings of approximately 20 sentences in
total, contained some information subject to protection under the
deliberative process privilege and some information requiring
disclosure. The trial court ordered disclosure of the non-
privileged matter3 but otherwise denied declaratory relief.
       The Association filed a petition for writ of mandate and
request for stay in this court, challenging the trial court’s
application of the deliberative process privilege. In Los Angeles
Property Owners Association v. Superior Court (Sept. 30, 2019,
B300697), we summarily denied the petition for failure to
demonstrate entitlement to extraordinary relief.4
       Following the trial court’s entry of judgment, Riskin moved
for an award of attorney fees and costs of $123,119.11 pursuant
to section 6259, subdivision (d). Relying on Los Angeles Times,
the Association opposed the motion asserting Riskin was not the
prevailing party, because the one document he obtained (exhibit
10) was minimal or insignificant and the trial court has
discretion to deny attorney fees. After receiving additional
briefing from both parties on the issue of whether the redacted
exhibit 10 constituted only a minimal or insignificant document,
the trial court awarded Riskin attorney fees of $71,075.75.

      3 Theprivileged matter was redacted before the document
was produced.
      4 On  appeal the Association does not assert error in the
trial court’s application of the deliberative process privilege.




                                 5
       The trial court recognized Los Angeles Times stated
“[c]ircumstances could arise under which a plaintiff obtains
documents, as a result of a lawsuit, that are so minimal or
insignificant as to justify a finding that the plaintiff did not
prevail.” (Los Angeles Times, supra, 88 Cal.App.4th at p. 1391.)
Nevertheless, the trial court rejected the Association’s argument
for three reasons.
       First, the trial court determined the referenced statement
in Los Angeles Time is dicta. The trial court noted in Los Angeles
Times, the lower court did not deny attorney fees based on a
minimal or insignificant theory, it had not located any appellate
authority finding proper the denial of attorney fees under Los
Angeles Times, and the appellate court in Los Angeles Times cited
no authority “to support its dicta.”
       Second, the shall award language of section 6259,
subdivision (d) is clear and mandatory, and it promotes the CPRA
policies to increase freedom of information and favors disclosure.
       Third, section 6257.5 provides a requester’s motivation
behind the CPRA request is irrelevant, yet in evaluating whether
a forced disclosure is material, the court would be required to
consider the requester’s purpose. The trial court stated, “[i]f
documents produced did not inform on the requester’s purpose, a
court could deem the production insignificant when considering
attorney[ ] fees.”
       The Association timely appeals the order awarding Riskin
attorney fees.5



      5 The
          order awarding attorney fees is appealable as a
postjudgment order. (Code Civ. Proc., § 904.1, subd. (a)(2).)




                                 6
                          DISCUSSION
I.      CPRA Provisions and Principles
        The CPRA (§ 6250 et seq.) governs the inspection of public
records and provides access to information concerning the
conduct of people’s business is a fundamental and necessary right
of every person in this state. (§ 6250; see Cal. Const., art. I, § 3,
subd. (b)(1) [guaranteeing people right of access to information
concerning conduct of people’s business and providing meetings of
public bodies and writings of public officials and agencies shall be
open to public scrutiny].) Rooted in the CPRA and implicit in the
democratic process is the notion government should be
accountable for its actions, and in order to verify accountability,
individuals must have access to government files. (California
State University, Fresno Assn., Inc. v. Superior Court (2001)
90 Cal.App.4th 810, 823.)
        The CPRA contains procedures for challenging a public
agency’s response to a records request. Section 6258 provides,
“[a]ny person may institute proceedings for injunctive or
declarative relief or writ of mandate in any court of competent
jurisdiction to enforce his or her right to inspect or to receive a
copy of any public record” under the CPRA.
        Under the CPRA, the “court shall award court costs and
reasonable attorney’s fees to the requester should the requester
prevail in litigation filed pursuant to this section.” (§ 6259,
subd. (d).) “An award of costs and attorney fees pursuant to this
provision is mandatory if the plaintiff prevails.” (Filarsky v.
Superior Court (2002) 28 Cal.4th 419, 427; see Belth v.
Garamendi (1991) 232 Cal.App.3d 896, 899–900 (Belth)
[“ ‘ “shall” ’ ” is mandatory and there is no indication Legislature
did not intend section 6259, subdivision (d) to be mandatory].)




                                 7
       The Legislature did not define the term “prevail” or explain
the circumstances in which a plaintiff is deemed the prevailing
party under section 6259, subdivision (d).
       Courts have applied the “ ‘ “standard test” ’ ” of whether a
plaintiff is a prevailing party in a CPRA action. (Pacific
Merchant Shipping Assn. v. Board of Pilot Commissioners etc.
(2015) 242 Cal.App.4th 1043, 1053 (Pacific Merchant).) Under
this test, a plaintiff prevails “ ‘when he or she files an action
which results in defendant releasing a copy of a previously
withheld document.’ ” (Ibid.) An action results in the release of
previously withheld documents “ ‘if the lawsuit motivated the
defendants to produce the documents.’ ” (Galbiso v. Orosi Public
Utility Dist. (2008) 167 Cal.App.4th 1063, 1085.) The catalyst
theory applies, and a plaintiff may prevail even where a court did
not enter judgment in its favor, so long as the litigation caused
the disclosure. (Belth, supra, 232 Cal.App.3d at pp. 901–902;
Sukumar v. City of San Diego (2017) 14 Cal.App.5th 451, 463
(Sukumar).)
       Conversely, for purposes of the CPRA fee statute, a plaintiff
does not prevail where substantial evidence supports a finding
the litigation did not cause the agency to disclose any of the
documents ultimately made available. (Crews v. Willows Unified
School Dist. (2013) 217 Cal.App.4th 1368, 1382.)
II.    Standard of Review
       We review an award of attorney fees generally for abuse of
discretion. (Garcia v. Bellflower Unified School Dist. Governing
Bd. (2013) 220 Cal.App.4th 1058, 1064 (Garcia).) A fee award
“ ‘ “will not be overturned in the absence of a manifest abuse of
discretion, a prejudicial error of law, or necessary findings not
supported by substantial evidence.” ’ ” (Pasadena Police Officers




                                 8
Assn. v. City of Pasadena (2018) 22 Cal.App.5th 147, 167
(Pasadena Police Officers Assn.).)
      Nevertheless, a failure to exercise discretion is an abuse of
discretion. (Kahn v. Lasorda’s Dugout, Inc. (2003) 109
Cal.App.4th 1118, 1124 (Kahn).) Further, an abuse of discretion
is shown where a trial court errs in acting on a mistaken view
about the scope of its discretion (Platypus Wear, Inc. v. Goldberg
(2008) 166 Cal.App.4th 772, 782 (Platypus Wear, Inc.)) or applies
the wrong legal standard (Waterwood Enterprises, LLC v. City of
Long Beach (2020) 58 Cal.App.5th 955, 968 (Waterwood
Enterprises, LLC)).
III.   The Trial Court Had Discretion to Deny Attorney
       Fees
       The Association contends the trial court erred in concluding
it had no discretion to deny Riskin attorney fees. We agree.
       In Los Angeles Times, the trial court denied the plaintiff’s
fee motion after it obtained just one of two documents sought.
(Los Angeles Times, supra, 88 Cal.App.4th at p. 1391.) The
appellate court reversed, stating if a public record is disclosed
only because a plaintiff filed suit to obtain it, the plaintiff has
prevailed. (Ibid.) The appellate court stated, “[c]ircumstances
could arise under which a plaintiff obtains documents, as a result
of a lawsuit, that are so minimal or insignificant as to justify a
finding that the plaintiff did not prevail.” (Id. at pp. 1391–1392.)
But the appellate court concluded, “there is no support for such a
finding in this case.” (Id. at p. 1392, italics added.)
       The appellate court expressly concluded the documents
obtained as a result of the litigation were not minimal or
insignificant and reversed the trial court’s denial of fees. (Los
Angeles Times, supra, 88 Cal.App.4th at p. 1393.) In sum, the




                                 9
court articulated a minimal or insignificant standard, applied it
to the specific facts presented, and ultimately reversed the trial
court order denying fees.
      In the trial court and on appeal, the parties before us have
structured the question as whether or not the minimal or
insignificant standard applied in Los Angeles Times is dicta.6
The question is not our primary concern, because even if it is
dicta, we conclude the minimal or insignificant standard is
appropriate under the CPRA and adopt it.7
      Although no published case has encountered facts
compelling denial of attorney fees using a minimal or
insignificant standard, many cases have adopted its language,
and none has denounced it.8 (See Pasadena Police Officers Assn.,
supra, 22 Cal.App.5th at p. 167; Sukumar, supra, 14 Cal.App.5th
at p. 463; Pacific Merchant, supra, 242 Cal.App.4th at p. 1053;

      6 Dicta is a “ ‘judicial comment made while delivering a
judicial opinion, but one that is unnecessary to the decision in the
case and therefore not precedential (although it may be
considered persuasive).’ ” (People v. Vang (2011) 52 Cal.4th 1038,
1047, fn. 3.)
      7Nevertheless,  we disagree it was dicta and observe it was
a necessary part of the court’s decision in Los Angeles Times. It
was based on previous case law that found, without discussion,
an award of attorney fees was appropriate where disclosure was
ordered for fewer than all documents sought. (Los Angeles Times,
supra, 88 Cal.App.4th at p. 1393; see Register Div. of Freedom
Newspapers, Inc. v. County of Orange (1984) 158 Cal.App.3d 893,
910.) Los Angeles Times thus added to the discussion.
      8 We also note the California Supreme Court denied review
in Los Angeles Times.




                                10
Garcia, supra, 220 Cal.App.4th at pp. 1066–1067; Mann v.
Quality Old Time Service, Inc. (2006) 139 Cal.App.4th 328, 340
(Mann); Moran v. Endres (2006) 135 Cal.App.4th 952, 956 (conc.
opn. of Mosk, J.) (Moran); ComputerXpress, Inc. v. Jackson (2001)
93 Cal.App.4th 993, 1020 (ComputerXpress).)
       In another CPRA case decided twelve years after Los
Angeles Times, the court in Garcia applied the minimal or
insignificant standard and affirmed a fee award challenged by a
school district where the district showed “no abuse of discretion
in the trial court’s finding that the results obtained through this
litigation were neither minimal nor insignificant and that those
results justify an attorney fee award in favor of [plaintiff] as the
prevailing party.” (Garcia, supra, 220 Cal.App.4th at p. 1067.)
       Moreover, in other contexts, trial courts have discretion to
deny fees despite a mandatory attorney fee provision when
plaintiff obtains a result so minimal or insignificant to justify
finding it did not prevail. (See, e.g., James L. Harris Painting &
Decorating, Inc. v. West Bay Builders, Inc. (2015) 239 Cal.App.4th
1214, 1220 [Public Contract Code]; ComputerXpress, supra,
93 Cal.App.4th at p. 1020 [partial success on anti-SLAPP
motion]; Moran, supra, 135 Cal.App.4th at p. 956 (conc. opn. of
Mosk, J.) [same]; Mann, supra, 139 Cal.App.4th at p. 340 [same].)
       We discern no reason not to apply a minimal or
insignificant standard when determining whether plaintiff is a
prevailing party under the CPRA. We hold the minimal or
insignificant standard is applicable when the requester obtains
only partial relief under the CPRA. Thus, if appropriate to the
particular case, the trial court must determine whether a litigant
who obtains partial relief under the CPRA is a prevailing party




                                11
by analyzing whether the documents obtained were “so minimal
or insignificant” to justify a finding the litigant did not prevail.
IV.   Remand is Required for the Trial Court to Properly
      Exercise Its Discretion
      The trial court’s lengthy ruling on Riskin’s motion for
attorney fees did not state the trial court recognized its discretion
and chose to exercise it.9 Rather, the trial court concluded the
minimal or insignificant language in Los Angeles Times is dicta, a
conclusion we reject. As a result, the trial court appears to have
been under the mistaken view it was precluded from exercising
its discretion. Some of the trial court’s comments imply it was
questioning the wisdom behind Los Angeles Times. By relying on
the plain language of section 6259, subdivision (d), the public
policy behind the CPRA, and the Legislature’s determination a
requester’s motivation is irrelevant, the trial court appears to
have been interpreting the statute, not exercising its discretion to
apply it. (See Goodman v. Lozano (2010) 47 Cal.4th 1327, 1332
[in interpreting statute, first step is to give words plain meaning;


      9 Conversely,  the trial court acknowledged its discretion to
determine the reasonableness of attorney fees once prevailing
party status is established. It is telling, therefore, that in two
prior tentative decisions, the trial court found Riskin was not the
prevailing party. It initially found the minimal or insignificant
standard was met because the document ordered produced
contained information that was very limited—approximately
twenty sentences in total—and that it was “entirely innocuous,
consisting of mostly scheduling information as to when
information can be sent and received” and that the significance of
the few court-ordered disclosures was “highly speculative and
attenuated, at best, and completely inconsequential, at worst.”




                                 12
if plain meaning rule inapposite, courts determine most
reasonable interpretation by looking to legislative history and
background].)
       Additionally, the trial court’s ruling suggests if it had
discretion to deny fees it may have done so. The trial court
observed the Association’s argument the document the
Association produced was so minimal and so insignificant the
court should find Riskin did not prevail “has appeal.” The trial
court also stated the production at issue was “not substantial in
the context of the parties’ dispute” and the disclosures were “not
extensive (perhaps even minimal).”10 The trial court also
remarked its decision as to the adequacy of the evidence of the
search undertaken by the Association was a close call. These
comments suggest the trial court determined it lacked discretion
to find Riskin is not a prevailing party entitled to attorney fees.
       We conclude the trial court erred in determining it lacked
discretion, and thus in failing to exercise its discretion. (See
Kahn, supra, 109 Cal.App.4th at p. 1124; see also Platypus Wear,
Inc., supra, 166 Cal.App.4th at p. 782; Waterwood Enterprises,
LLC, supra, 58 Cal.App.5th at p. 968.) As case law reflects,
courts have discretion under the CPRA. Thus, remand is
required to permit the trial court to exercise its discretion as to
whether Riskin is a prevailing party. (See Richards, Watson &
Gershon v. King (1995) 39 Cal.App.4th 1176, 1181.)




      10 On the other hand, the trial court also stated it had no
reason to doubt Riskin’s statements about how the information
obtained was significant and noted the Association sought writ
relief.




                                13
       Finally, the Association asks us to direct the trial court not
to consider Riskin’s supplemental declaration on remand. The
declaration elaborates on the usefulness of documents disclosed
through the CPRA. We decline the invitation. The trial court
found the supplemental declaration was timely filed. We have
no reason to question the trial court’s decision to request
supplemental briefing, and having so requested, the trial court
was entitled to consider all facts and argument properly before it.
The Association remains free to attack the declaration on any
legal ground available.
                          DISPOSITION
       The order awarding attorney fees to Riskin is reversed and
the case remanded. On remand, the trial court shall exercise its
discretion to determine whether Riskin is a prevailing party
entitled to attorney fees. The parties are to bear their own costs
on appeal.
       CERTIFIED FOR PUBLICATION.



                                      KNILL, J.*

We concur:



             EDMON, P. J.             EGERTON, J.


      * Judge of the Superior Court of Orange County, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 14